GAS 2458 {Rev. 06/]8) Judgmcnl in a Criminal Casc
DC Custody '[`SR

 

UNITED STATES DISTRICT CoURT

SOUTHERN DlSTRICT OF GEORGIA
SAVANNAH DIVISION

 

 

uNiTED srATi~:s oF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
Tyjaron Jenkins )
) Case Number: 4:]8CR00120-l
)
) USl\/I Number: 22533-()21
)
)
_Robert P. Philli s III __ ______ viii
THE DEFENDANT: Det‘endant’s Anorucy
® pleaded guilty to Count l.
I:l pleaded nolo contendere to Count(S) _ ______ which was accepted by the coui't.
l:l was t'"ound guilty on Count(s) after a plea ofnot guilty.
The defendant is adjudicated guilty ofthis offense:
Title & Scction Natu re of`Offcnse Ofi'ense Ended Count
18 U.S.C. § 922(§)(1) and Possession of a firearm by a prohibited person February 9, 2018 1

13 u.s.C. § 924(a)(2)

The defendant is sentenced as provided in pages 2 through 7 7 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[j The defendant has been found not guilty on Count(s) __

l:l Count(s) ____ _ I:| is l:l are dismissed I:l as to this defendant on the motion ofthe United States.

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lt` ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances

OCtO_b__¢i' 3_0._2_0_13 t

Datc of`lmposition of.iudamcnt

signaniri:`£§t_"n@€` " 2 M_

William T. Moore, Jr.
Judge, U.S. District Court

 

Name and Title ofJudge

/lér/./; 2675

 

S{J.Dl

l)ate

 

eisen ,»~"*~s
stinFcA.

GAS 24SB (Rev. 06/18) Judgment in a Criminal Case .ludgment - Page 2 of 7
DC Custody TSR

 

DEFENDANT: Tyjaron Jenkins
CASE NUMBER: 4: l 8CR00120-l

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Pr'sons to be imprisoned for a total

term of: 30 months. This term shall be served consecutively to any term of imprisonment imposed upon the revocation of his
state probation term in Chatham Countv Sunerior Court Docket Number CR160954J3.

 

IE The Court makes the following recommendations to the Bureau of Prisons:
lt is recommended that the defendant be given credit toward this federal sentence for all time served in custody since
Februg 9, 2018, that is not credited toward another sentence It is recommended that the defendant be evaluated by Bureau of
Prisons officials to establish his participation in an appropriate program of substance abuse treatment and counseling during his
term of incarceration Furthermore, it is recommended that the defendant be designated to the Bureau of Prisons facility in
Estill, South Carolina.

>14 The defendant is remanded to the custody of the United States Marshal.

lj The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.m. l:l p.m. on l

l:l as notified by the United States Marshal.

13 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l

l:l before 2 p.m. on . l

 

|:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Of`fice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to l
l
l
at , with a certified copy of this judgment
UNITED S'I`ATES MARSHAL
By j

 

 

DEPUTY UNITED STATES MARSHAL

 

GAS 245B (Rev. 06/18) Judgment in a Criminal Casc .ludgment -- Page 3 of 7
DC Custody TSR

 

DEFENDANT: Tyjaron Jenkins
CASE NUMBER: 4:18CR00120-l

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of`: 3 years.

MANDATORY CONDITIOI\`TS

You must not commit another federal, state, or local crime.

2. You must not unlawfully possess a controlled substance. l
3. You must refrain from any unlawful use of a controlled substance You must submit to l drug test within 15 days of release
from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.

[l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (Check, ifapplicable.)

4. You must cooperate in the collection of DNA as directed by the probation officer (Check, yapplicable.)

5. l:| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offenderregistration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, ifapplicabre.) l

l:l You must participate in an approved program for domestic violence. (Check, ifappli¢able.)

l:l You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264 2327, 3663, 3663A, and 3664. (Check, ifapplicable.)
You must pay the assessment imposed in accordance with 18 § U.S.C. 3013. l

?°.\'.°‘

You must comply with the standard conditions that have been adopted by this court as `ell as with any other conditions
on the attached page. ll

1

 

GAS 2453 (Rev. 06/18) .ludgment in a Crimina| Case Judgment _ Page 4 of 7

 

DC Custody TSR
DEFENDANT: Tyjaron Jenkins
CASE NUMBER: 4118CR00120-l

STANDARD CONDITIONS OF SUPF¢RVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

ll.

12.

13.

U.S. Probation Office Use Only

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probat`on officer at least 10 days before the change. lf
notifying the probation officer in advance 1s not possible due to unanticipated ctrcumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes 1n plain view

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find fu||- tim:e employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything ab ut your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before t `e change. [f notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know ts engaged' in criminal activity. If you know someone has
been convicted cfa felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destruct ve device, or dangerous weapon (i e anything that
was designed, or was modified for, the specific purpose of causing bodily inju or death to another person such as a nunchakus or
tasers)

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting permission from the court.

lf` the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified that person about the risk.

You must follow the instructions of the probation officer related to the conditioris of supervision

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0verv1`ew of Probation and Supervised

Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

GAS 2458 (Rev. 06/18) Judgment in a Criminal Case .ludgment - Page 5 of 7
DC Custody TSR

DEFENDANT; Tyjaron Jenkins
CASE NUMBER: 4:18CR00120-|

SPECIAL CONDITIONS OF SUPERVISION

l. You must participate in a substance abuse treatment program and follow the rules and regulations of that program. The
probation officer will supervise your participation in the program. You must l ay the costs of treatment in an amount to be
determined by the probation officer, based on your ability to pay or availability of third-party payment

2. You must submit to substance abuse testing to determine if you have used a prohibited substance You must not attempt to
obstruct or tamper with the testing methods.

3. You must complete ¢_lQ hours of community service within the first 1_2_ months of supervision. The probation officer will
supervise the participation in the program by approving the program and verifyipg completed hours.

4. You must participate in an educational services program and follow the rules and regulations of that program Such programs
may include high school equivalency preparation

5. You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(l)), other electronic communications or data storage devices or media, to a search conducted by a United States
probation officer. F ailure to submit to a search may be grounds for revocation `of release. You must warn any other occupants
that the premises may be subject to searches pursuant to this condition. The pr l bation officer may conduct a search under this
condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

 

GAS 2458 (Rev. 06/18) Judgment in a Crimina| Case Judgmcnt _ Page 6 of 7
DC Custody TSR

 

DEFENDANT: Tyjaron Jenkins
CASE NUMBER: 4:18CR00120-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment * Fine 1 Restitution
TOTALS $100 `

1:| The determination of restitution is deferred until , An Am`ended Judgment in a Crimi)ral Ca.re (A0245C)
will be entered after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U. S C. § 3664(i), all nonfederal
victims must be paid before the United States ls paid. `

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
1
TOTALS $ S

El Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, uhless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirement is waived for the l:l fine 1:| restitution1

1:1 the interest requirement for the 1:1 fine 1:1 restitution is modified as follows:

* Justice for Victims oftrafficking Act of 2015 Pub. L. No. 1 14-22
** Findings for the total amount of losses are required under Chapters 109A, 1 10, 1 10A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23,1996. 1

1

GAS 245B (Rev. 06/18) Judgment in a Crimina| Case Judgment _ Page 7 of 7
DC Custody TSR

 

DEFENDANT: Tyjaron Jenkins
CASE NUMBER: 4:18CR00120-l

sCHEDULE oF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A |X| Lump sum payment of §100 is due immediately 1

|:1 not later than __ or 1

|:1 in accordance `[] C, |:|l§, [| E,or |:] Fbelow;or

 

|:| Payment to begin immediately (may be combined with 1:| C, |'_'l D, or l:| F below); or
C |:| Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |:| Payment in equal mw (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months ar years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |:] Payment during the term of supervised release will commence within g j j (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessmentof1thevdefendant’s ability to pay at that time; or

F |:1 Special instructions regarding the payment of criminal monetary penalties:

Un|ess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal1monetary penalties imposed.

1:1 Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant mrmbqr), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

E

The defendant shall pay the following court cost(s):

>14

The defendant shall forfeit the defendant’s interest in the following property to the United States:

This Coult’s Consent Order of Forfeiture entered on June 19, 2018, is incorporated into this judgment by specific reference The
defendant shall forfeit the defendant’s interest in the following property to the Un` ed States: the Smith & Wesson, Model SD9VE,
pistol, and sixteen rounds of ammunition seized in this case. 1

Payments shall be applied in the following order: (l) assessment, (2) restitution principal (3) restitution interest, (4) fine principal,

(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) 1osts, including cost of prosecution and court costs.

